Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 1 of 42




                Exhibit 1
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                   INDEX NO. 652883/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 2 of 42
                                                                     RECEIVED  NYSCEF: 07/06/2020




         SUPREME                  COURT               OF     THE         STATE              OF     NEW YORK
         COUNTY               OF         NEW YORK

         OCTALUNA                  LLC,          OCTALUNA                     II    LLC,
         OCTALUNA                  III    LLC,        PATRIARCH                        PARTNERS                         Index        No.

         MANAGEMENT                         GROUP,              LLC,          and

         PATRIARCH                 PARTNERS                   AGENCY                   SERVICES,

         LLC,



                                                              Plaintiffs,                                               SUMMONS


         -against-



         RM       ACQUISITION,                     LLC,


                                                              Defendant.




         TO THE              ABOVE               NAMED             DEFENDANT:


                       YOU        ARE            HEREBY                SUMMONED                     to answer           the      complaint                 in this     action        and   to    serve


         a copy        of your        answer,          or,   of the          complaint           is not    served        with        this     summons,                to   serve      a notice         of


                                               Plaintiffs'
         appearance,            on the                             attorney            within      20     days     after      the      service            of this     summons,


         exclusive           of the      day     of   service          (or    within        30    days     after    the       service             is completed             if this     summons


         is not      personally           delivered          to you           within       the    State    of New           York);           and      in     case     of your        failure      to


         appear        or answer,          judgment             will     be taken           against       you      by      default          for     the     relief     demanded            in the


         complaint.


                                                                   Plaintiffs'                                                                                                  parties'
                       The     basis       for    venue       is                           residences        in New             York         County,            and    the


         contractual           selection          of this       forum.




                                                                                                  1 of 2
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                      INDEX NO. 652883/2020
NYSCEF DOC. NO. 1Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 3 of 42
                                                                     RECEIVED  NYSCEF: 07/06/2020




         Dated:   New        York,     New          York

                  July    2, 2020



                                                            SHER             TREMONTE                      LLP




                                                            By:       /s/    Theresa            Trzaskoma
                                                                              Theresa            Trzaskoma
                                                                              Kimo             S. Peluso
                                                                              Jennifer           X.    Luo
                                                            90 Broad                 Street,      23rd       Floor
                                                            New         York,          New          York      10004
                                                            Tel:        (212)          202-2600
                                                             Email:ttrzaskoma@shertremonte.com
                                                                            kpeluso@shertremonte.com
                                                                            jluo@shertremonte.com



                                                           Attorneys          for      Plaintiffs          Octaluna       LLC,     Octaluna     II,   LLC,
                                                           Octaluna           III,     LLC,      Patriarch           Partners     Management           Group,
                                                           LLC,       and     Patriarch             Partners         Agency      Services     LLC




         TO:      RM      Acquisition,              LLC
                   9855      Woods          Drive

                   Skokie,       Illinois      60077




                                                                  2



                                                           2 of 2
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                              INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 4 of 42
                                                                     RECEIVED  NYSCEF: 07/06/2020




            SUPREME                     COURT               OF      THE            STATE            OF
            NEW YORK                       COUNTY                   OF      NEW YORK

            OCTALUNA                      LLC,         OCTALUNA                       II   LLC,
            OCTALUNA                      III     LLC,        PATRIARCH                      PARTNERS
            MANAGEMENT                              GROUP,             LLC,          and                                             Index       No.
            PATRIARCH                      PARTNERS                    AGENCY                 SERVICES,

            LLC,                                                                                                                     COMPLAINT


                                                                       Plaintiffs,


            -against-



            RM       ACQUISITION,                          LLC,


                                                                       Defendant.




                           Plaintiffs             Octaluna          LLC            ("Octaluna            I"),     Octaluna         II LLC        ("Octaluna           II"),

                                                                           III,"
            Octaluna            III     LLC         ("Octaluna                        and     together           with     Octaluna           I and     Octaluna         II,    the


            "Octaluna             Entities"),              Patriarch          Partners            Management                Group,         LLC       ("PPMG"),             and


            Patriarch           Partners            Agency          Services,              LLC      ("PPAS")              (collectively,            "Plaintiffs"),            for    their


                                                                                                                                     Acquisition"
            Complaint                 against        defendant            RM         Acquisition,               LLC       ("RM                                 or "Defendant")


            allege      as follows:


                                                                                   NATURE             OF         ACTION


                           1.               This       action       arises          from     unpaid             amounts       totaling        nearly       $2 million            that


            Defendant                 RM        Acquisition            owes         to Plaintiffs.


                           2.              First,        under      the      First         Amended              and     Restated         Operating          Agreement               of   RM

            Acquisition,                LLC         (the      "Operating              Agreement"),                 RM      Acquisition           was       contractually


            obligated           to make             mandatory              tax      distribution              payments           to its    members.           Because          the


            Octaluna            Entities           were       the   beneficial              owners          during        those      years     of    RM       Acquisition's




                                                                                                          1



                                                                                                  1 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                                INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 5 of 42
                                                                     RECEIVED  NYSCEF: 07/06/2020




            membership                 interests,            the     Octaluna                Entities          were           responsible             for       paying          taxes      associated


            with     RM           Acquisition.               RM        Acquisition                   was      therefore                obligated          to make              these      tax


            distributions               directly          to the         Octaluna                 Entities.


                            3.               In breach             of the         Operating                Agreement,                   RM      Acquisition                   failed      to make


            such      tax        distributions             to the        Octaluna                  Entities           for     the     2018      tax      year.         Despite



            acknowledging                      such     obligation                    and     despite         multiple                demands            for     payment,               RM

            Acquisition                has     not    paid         and        still     owes         $843,077,                 plus      interest,        to the         Octaluna            Entities.


                            4.               Second,          from           September                 2015           to March            2016,        PPMG             provided            valuable



            management,                     operational,               and       consulting                services            to     RM     Acquisition                  pursuant           to a


            Management                   Services            Agreement                      (as    amended              in writing),               and      also       incurred           various



            expenses,              including          but      not       limited             to litigation                  costs,      in connection                  with      its     services        for


            RM       Acquisition.


                            5.               In violation              of the           Management                      Services           Agreement,                  RM        Acquisition             has


            failed      to pay          PPMG           for     certain                management                 fees         and      expenses.               Although           RM

            Acquisition                has     acknowledged                       the       debts       and      never           objected            to the        numerous               invoices          it



            received,             RM        Acquisition              has        not      paid        and      still     owes           PPMG           fees       and      expenses,              which


            total     at least         $1,078,141.


                            6.               Third,        Plaintiff             PPAS             provided            valuable            services             as administrative                    agent


            under       a Credit             Agreement                 pursuant              to which               certain           secured        lenders           made            secured       loans


            to     RM     Acquisition.                Under            that       Credit           Agreement,                  RM        Acquisition               agreed          to pay         PPAS


            an agent             fee   of     $75,000          per       year.




                                                                                                                2



                                                                                                       2 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                 INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 6 of 42
                                                                     RECEIVED  NYSCEF: 07/06/2020




                          7.            In violation            of the       Credit        Agreement,                 RM         Acquisition                 has     failed      to pay


            PPAS        agent      fees     totaling          at least      $75,000.            RM        has      acknowledged                    this      debt      and       never


            objected           to the   invoices            it has     received           for   this      fee.


                                                                                    THE         PARTIES


                          8.            Plaintiff           Octaluna        I is a Delaware                   limited            liability        company              with       its


            principal          place    of business             in New            York.


                          9.            Plaintiff           Octaluna        II is a Delaware                      limited          liability       company              with       its


            principal          place    of business             in New            York.


                          10.           Plaintiff           Octaluna        III     is a Delaware                  limited          liability        company              with          its


            principal          place    of business             in New            York.


                          11.           Plaintiff           PPMG         is a Delaware                  limited        liability             company           with      its     principal


            place       of business          in New           York.


                          12.           Plaintiff           PPAS       is a Delaware               limited           liability           company              with      its principal


            place       of business          in New           York.


                          13.           Defendant             RM       Acquisition              is a Delaware                    limited         liability           company              with


            its principal          place       of business             in   Skokie,         Illinois.


                                                                                   JURISDICTION


                          14.           This        Court      has     personal           and     subject           matter         jurisdiction               over      this     action


            pursuant           to CPLR         § 301         and      § 302(a).


                          15.              Venue        is proper           in New         York          County         pursuant                to CPLR            §§ 503(a)              and


            (c).




                                                                                                   3



                                                                                            3 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                                       INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 7 of 42
                                                                     RECEIVED  NYSCEF: 07/06/2020




                                                                                         ALLEGATIONS


            RM      Acquisition                Owes         the         Octaluna                Entities              Mandatory                         Tax         Distributions


                           16.           On April            29,        2008,         Lynn            Tilton,         Zohar             CDO             2003-1,            Limited             ("Zohar              I"),

                                                                                                                                                                               III"
            Zohar       II 2005-1,          Limited               ("Zohar             II")      and      Zohar           III,        Limited               ("Zohar                      and,      together


            with    Zohar         I and     Zohar           II,    the     "Zohar              Funds")               entered            into        the       Operating                Agreement.                   The


            Zohar       Funds       were        recorded                as Common                     Members                 and          the     Series            A    Preferred             Members


            of     RM   Acquisition.


                           17.           The     Operating                Agreement                     set forth           the        terms            of the           operations             of     RM

            Acquisition.           Among            other          things,            that      agreement                provided                   that       RM         Acquisition's


                                                                                                    credits"
            "income,          gains,      losses,         deductions                   and                            would            be allocated                      to the        Members.                   The



            Operating            Agreement            also          provided                 that     RM           Acquisition                   would           make           mandatory                tax


            distributions           to the      Members                  to cover              their       tax       obligations                   related            to the          company.



            Specifically,           Section         4.7       of the           Operating                Agreement                     provided                that       for     each         fiscal        year,


            RM      Acquisition             would           distribute            to the             Members              an amount                       equal          to "the        product              of the



            (x)    maximum             combined               Federal            and          state      income            tax         rate       applicable                to corporations                        (or



            individuals,           if higher)         . . . times               (y)      the        excess          of the           Net         Income             of the        Company                   for


            such     Fiscal       Year      over      the         Net     Losses               of the          Company                  for       all    prior        Fiscal          Years          that         have


                                                                                                                                ."
            not    previously            been      used           to reduce             Net         Income            . . .            Operating                 Agreement                   § 4.7.


                           18.           The     Octaluna                Entities             were        the       beneficial                owners                of the       RM          Acquisition



            membership              interests         for         the    tax     years          2016           and     2018,            and         the       tax     liabilities            associated


                                                                                                                                     Entities'
            with    RM        Acquisition             were          reported                 on the       Octaluna                                         tax       returns.


                           19.           Because            of this         relationship                  between                the        Zohar           Funds           and        the     Octaluna



            Entities,       the    Octaluna           Entities             were          the        intended            third-party                     beneficiaries                  of the          Operating




                                                                                                               4



                                                                                                      4 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                                      INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 8 of 42
                                                                     RECEIVED  NYSCEF: 07/06/2020




            Agreement's                    mandatory                  tax        distribution              provision.              This      is evidenced                  by      the       fact         that        each


            year     RM           Acquisition                 was         obligated                 to make         tax      distributions,                and       RM         Acquisition's


            recognition                 that         it was       obligated                  to make         those        payments              directly            to the        Octaluna                 Entities.


                            20.                 In    2017,         for      example,                 RM       Acquisition             acknowledged                        that        it was         obligated


            to make              mandatory                 tax      distributions                   to the       Octaluna            Entities          for     the     2016            tax     year,            but


            RM      Acquisition                      did    not      have          sufficient             cash      on hand            to do         so in     a timely                way.          To     resolve


            the    issue,         RM            Acquisition                 entered            into       an agreement                with       the     Octaluna                 Entities,           whereby


            the    Octaluna                Entities           agreed             not         to immediately                  enforce         their      rights         to be paid                  those


            distributions                 and,         in exchange,                     RM       Acquisition               promised             to repay             the        amounts              due         for


            tax    distributions                     on     a later         date,        plus        interest       for      any     overdue            amounts.                RM        Acquisition


            executed              three         promissory                  notes            in favor        of the        Octaluna            Entities            reflecting                the     overdue


            amounts.


                            21.                 On or about                  October                21,    2019,       RM       Acquisition                  was       notified              that,        for     the


            2018          tax     year,         RM         Acquisition                   owed         $144,200             to Octaluna               I, $480,000                  to     Octaluna                II,


            and     $218,877                to Octaluna                   III,      which           reflected          the     tax     liabilities            the      Octaluna               Entities


            incurred             in connection                    with           the     RM         Acquisition              membership                 interests.               RM          Acquisition



            repeatedly                 acknowledged                       that         it was        obligated            to pay       these         amounts            to the           Octaluna


            Entities.            In     fact,        on    October               31,     2019,            RM    Acquisition's                 CFO          expressly               acknowledged                          in


            an email             that      these           amounts               were         owed        to the       Octaluna            Entities           but      that        RM         Acquisition


            did    not          have      sufficient              liquidity              to make           timely          payment.


                            22.                 On March                  17,      2020,         the      Octaluna            Entities,         which            had       in     fact       incurred             tax


            liabilities            associated                with         the      RM         Acquisition              membership                    interests          for       the     2018            tax     year,


            sent     RM          Acquisition                  invoices                 for    the     unpaid         and      outstanding               tax      distributions                     that         RM




                                                                                                                   5



                                                                                                           5 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                                   INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 9 of 42
                                                                     RECEIVED  NYSCEF: 07/06/2020




            Acquisition              owed            to the        Octaluna              Entities,         copies            of which              are     attached              hereto           as Exhibit


            A.    RM       Acquisition                  never         objected             to the        invoices            or disputed                 that     it owes             the     Octaluna


            Entities        for    these             amounts.


                           23.             Despite              acknowledging                      the     debts,           RM       Acquisition                  still      has      not     paid        any        of


            the   mandatory                tax        distributions                for     the     2018        tax       year       to the         Octaluna                Entities          and


            therefore            owes          the     Octaluna            Entities          $843,077,                plus        interest.


                                                                                                                                                                                             Entities'
                           24.             Moreover,                  RM       Acquisition                 has       enriched             itself         at the      Octaluna


                                                                                                                                       Entities'
            expense          and     has         unjustly            benefitted             from         the       Octaluna                                 payment                 of     2018       taxes


            associated            with         the     RM          Acquisition               membership                     interests.           Rather           than        make           the



            mandatory              tax     distributions,                  RM        Acquisition                   was       able      to use        those          funds           for     its     own


            benefit.


            RM         Acquisition                   Owes          PPMG            for      Management                        Services             and          Other            Expenses


                           25.             On November                       20,      2010,          PPMG             and         RM     Acquisition                      entered          into      a


            Management                   Services             Agreement                   ("MSA").


                           26.             Under             the     Management                    Services              Agreement,                 PPMG              was         obligated              to and


            did   provide            RM         Acquisition                with          certain         management,                     operational,                 and        consulting


            services         including                "(a)      general          executive,              professional,                   and       management                      consulting


            services         (including                legal,        tax     and         accounting                services          provided              by     PPMG                or outside


            service        providers;                 (b)    identification,                 support,              negotiation              and      analysis               of    acquisition                  and



            dispositions;                (c)     support,           negotiation               and        analysis            of     financing             alternatives                    . . . ; (d)


            finance         functions,                including            assistance              in the          preparation              of     financial               projections,                  and



            monitoring             of     compliance                  with        financing              agreements;                  (e)     marketing                   functions               . . .; and         (f)

                                                                                                                                                         executives."
            human          resource             functions,             including              searching               for     and      hiring                                            MSA         § 1.




                                                                                                               6



                                                                                                     6 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                                         INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 10 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




                            27.               As      partial         consideration                  for        the     services             provided              by     PPMG                 under        the


             Management                   Services              Agreement,                 RM        Acquisition                      agreed             to pay        PPMG             certain


             management                   fees       each        month.           MSA           § 3. In          addition,                  RM      Acquisition                 also          agreed          to pay


                                                                                                     expenses,"                                                                                legal."
             PPMG           for     any       "out       of pocket               costs      and                                      including             "expenses                 for                       MSA


             § 3(b).


                            28.               The       Management                       Services           Agreement                       also     required             RM         Acquisition                   to



            pay      interest          on     any       unpaid            balance           at a per            annum               rate     of    5%,          compounded                     annually              from


             the    date        such      amounts               were        initially         due.         MSA              § 3(e).


                            29.               On August                   25,     2015,      RM        Acquisition                         and     PPMG            entered              into        a letter


             agreement              amending                  the     Management                    Services                Agreement                    (the     "2015          Amendment").


                                                                                                                                                                Fee"
             Among           other          things,           the    parties           agreed       that         the        "Management                                   as defined                 in the


             Management                   Services              Agreement                 would            be     $100,000                  per     month          for        each         fiscal        year.


                            30.               Section               13 of the          Management                      Services              Agreement                   stated          that       "[n]o         . . .


            waiver          of     any      provision                of this       Letter         Agreement                    shall         be effective                unless            the      same          shall


             be in writing                and       signed           by     PPMG            and      the        Companies                    . . . or by           the        waiving            party         (in      the


                                  waiver)."
             case      of   a                          MSA            § 13.


                            31.               PPMG              never           agreed      to waive                  any      of     its    rights,        in writing                or otherwise.


                            32.               RM        Acquisition                 is also        obligated                  to indemnify                  PPMG               for      all     costs,


             disbursements,                   and       fees         (including             attorney's                 fees)         in     connection                 with      this         action        under


             the    MSA,           because             this     action           has     been       caused              by,     relates            to,    and      is based             upon           or


             otherwise             arises        out     of      or in connection                    with             the     engagement                   of     PPMG               under          the     Master


             Services            Agreement                or in         connection              with        services                 provided              thereunder.                MSA              § 7.




                                                                                                                  7



                                                                                                       7 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                                     INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 11 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




                           33.                The          Management                       Services             Agreement                is governed                by     New        York          law      and


             contains           a venue              provision                 designating                 a New            York        state      or federal             court       as the         proper


             venue.        MSA              § 10.


                           34.                Each              month          from         September                  2019        through          March           2020,          PPMG          continued


             to provide           valuable                  management,                      operational,                   and     consulting              services          to     RM       Acquisition


             under        the    Management                           Services              Agreement.


                           35.                    Specifically,                 as required                by     the       Management                    Services          Agreement,                 PPMG


            provided            executive                  recruiting,                operational,                and        consulting              services,            including            the


             following:               (a)    general              executive,                professional,                   and      management                  consulting             services



             (including           legal,             tax        and     accounting                 services             provided              by    PPMG           or outside            service



            providers);               (b)         identification,                    support,         negotiation                  and        analysis        of    acquisitions                and



             dispositions;                  (c)     support,                negotiation              and        analysis           of    financing            alternatives,              including,


            without          limitation,                   in    connection                 with      capital              expenditures              and      refinancing               of     existing


             indebtedness;                   (d)      finance               functions,             including               assistance              in the     preparation               of     financial



            projections,                and         monitoring                  of    compliance                  with        financing             agreements;                (e)     marketing


             functions,           including                     monitoring               of marketing                      plans        and     strategies;          and       (f)     human           resource



             functions,           including                     searching             for     and      hiring           executives.                MSA        § 1.


                           36.                Each              month          between              September                 2019        to March            2020,         PPMG              sent     RM

             Acquisition                an invoice                    for     PPMG's               services            in the        amount          of     $100,000.                Copies          of these


             invoices           are     attached                 hereto         as Exhibit                 B.    RM          never       disputed           that     it owed            PPMG            the


             amounts            on the             invoices.


                           37.                PPMG                also        incurred             legal        fees       and     out-of-pocket                   expenses            on behalf              of


             RM       Acquisition,                    as contemplated                        by      the    Management                        Services         Agreement.                 Specifically,




                                                                                                                       8



                                                                                                            8 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                                 INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 12 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




             PPMG           paid      $371,788               in legal            expenses                  associated            with       protecting                 RM       Acquisition's


             rights     in In        re Zohar             III,      Corp.,            No.     18-10512                (Bankr.             Del.       2018).


                             38.          On March                   17,       2020,          PPMG             sent        an invoice              to     RM          Acquisition,             a copy         of


            which           is attached            hereto           as Exhibit                C,      for     certain           outstanding                amounts              that      RM

             Acquisition             owed          PPMG              under            the     Management                        Service          Agreement                 and       2015


             Amendment:                the     $700,000                   in outstanding                      management                   fees         that     had      not      yet    been      paid;


             $6,353          in reimbursable                      expenses;                 and     $371,788               in    legal      fees         and      costs.        RM        Acquisition


             never      disputed            that     it owes              PPMG              these          amounts.


                             39.          In violation                   of     its     obligations              under           the      Management                      Services          Agreement,


             as amended              by     the     2015           Amendment,                       RM        Acquisition                  has       failed       to pay         the      amounts           due


             and      owing.


                             40.          Moreover,                  RM          Acquisition                  has      enriched             itself        at PPMG's                  expense         and      has



            unjustly           benefitted            from          PPMG's                provision              of valuable                 management,                     operational,             and



             consulting            services          to      RM          Acquisition.                  RM       Acquisition                  has        also      unjustly           benefitted             from


             PPMG's            payment             of     certain             third-party              expenses                 on   RM          Acquisition's                  behalf.


             RM       Acquisition                  Owes           PPAS            for       Agent            Fees


                             41.          On December                          6, 2007,             RM        Acquisition                  entered             into     a Credit          Agreement


             with      certain        lenders.            In the          Credit            Agreement                the        lenders          appointed               PPAS          to act     as the


             administrative               agent           and       RM         Acquisition                   specifically                agreed          to pay          PPAS            an "Agent


             Fee"
                       of    $75,000           every             year.        Credit         Agmt.            § 2.9.


                             42.            Section              10.7      of the           Credit          Agreement                  further          provided            that       "[n]o      failure          or



             delay      by     any     party        in exercising                      any        right,      power             or privilege              under          this    Agreement              or




                                                                                                                 9



                                                                                                           9 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                                        INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 13 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




             any      of the          other        Credit      Documents                      will      operate             as a waiver                 of        the     right,       power         or


            privilege."
                                      Credit         Agmt.          § 10.7.


                           43.                 The      Credit           Agreement                   is governed                   by     New         York              law,       Credit        Agmt.       §


             10.10,       and         contains            a forum            selection               provision               requiring              any       action            to be brought                in


             either       a state         or federal             court          in New           York.             Credit          Agmt.            § 10.8.


                           44.                 On September                     25,       2018,         PPAS              sent      RM         Acquisition                     an invoice            for


             $75,000            for     its    agent        fees.        A    copy          of the          invoice           is attached                as Exhibit                   D.     RM      never


             disputed           that      it owed           PPAS             this     amount.


                           45.                 In breach            of    its       clear      obligations                  under            the    Credit              Agreement,                RM

             Acquisition                has      failed       to pay            PPAS           agent          fees        in the         amount              of     $75,000.


                           46.                 Moreover,              RM            Acquisition                   has      enriched            itself         at PPAS's                 expense            and    has



             unjustly        benefitted                from         PPAS's              provision                 of     agency           services                in connection                  with      RM

             Acquisition's                    secured         debt.


                                                                              FIRST              CLAIM                   FOR            RELIEF
                                                                                BREACH                       OF         CONTRACT

                          (By         Plaintiffs            Octaluna                 Entities               for     Breach              of    the       Operating                    Agreement)


                           47.                 Plaintiffs           Octaluna                Entities              repeat         and      re-allege                each        of the          foregoing


            paragraphs                 as if fully          set forth               herein.


                           48.                 The      Operating               Agreement                     is a valid,               legally         enforceable                    written


             agreement.


                           49.                 The      Octaluna              Entities               were         intended              third-party                beneficiaries                  of the



             Operating                Agreement's                 mandatory                   tax      distribution                 provision.


                           50.                 It was       the     clear           and     manifest                intent         of the          parties          that       RM          Acquisition


             would        make           any        mandatory                tax      distributions                     directly          to the        Octaluna                   Entities,        which,        for




                                                                                                                   10



                                                                                                        10 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                                 INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 14 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




             the    2016        and       2018       tax     years,          bore     and     paid          tax      liabilities             associated                with      RM

             Acquisition's                membership                   interests.


                              51.           RM       Acquisition                breached              its    obligations                 to the           Octaluna            Entities              under        the



             Operating              Agreement               by     failing          to pay       $843,077                 in mandatory                     tax     distributions                    for    the


             2018       tax     year      to the         Octaluna             Entities.        Specifically,                    RM        Acquisition                   breached              its


             obligation             to pay       Octaluna              I the        amount        of        $144,200,                Octaluna              II the        amount           of



             $480,666,              and     Octaluna             III    the     amount           of    $218,877.


                              52.           As     a direct            and    proximate               result         of    Defendant's                     breaches,             the     Octaluna


             Entities         have        suffered          damages             in an amount                   to be determined                           at trial,        but        in no         event        less


             than       $843,077,           plus      interest.


                                                                        SECOND                CLAIM                  FOR             RELIEF
                                                                               UNJUST                 ENRICHMENT

                                                   (By       Plaintiffs             Octaluna                Entities            in     the      Alternative)


                              53.           Plaintiffs            Octaluna            Entities          repeat            and        re-allege            each         of the         foregoing


            paragraphs               as if fully            set forth         herein.


                                                                                                                                                                                 Entities'
                              54.           RM       Acquisition                has       financially              benefitted                 at the        Octaluna


             expense           by     allowing             the     Octaluna           Entities          to incur             and       pay       2018         tax       liabilities            as the


            beneficial              owner        of the          RM       Acquisition             membership                         interests            without             RM       Acquisition



             making           mandatory              tax     distributions                to the        Octaluna                Entities            for     the     2018         tax     year.


                              55.           Plaintiffs            Octaluna            Entities          are       entitled            to be paid             at least            $843,077                 for    the


             2018       tax     distributions               that       RM      Acquisition                  failed        to pay,            plus       interest          on those             amounts.


                              56.           It would             be against           equity          and         good       conscience                   to permit              RM       Acquisition


             to retain         the     monies         rightfully              belonging               to the         Octaluna                Entities            and     would          result            in


             Defendant's               unjust        enrichment.




                                                                                                             11



                                                                                                 11 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                        INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 15 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




                                                                                 THIRD               CLAIM              FOR         RELIEF
                                                                                            ACCOUNT                     STATED

                                                           (By      Plaintiffs             Octaluna               Entities          in     the      Alternative)


                              57.           Plaintiffs            Octaluna            Entities             repeat       and      re-allege             each    of the      foregoing


            paragraphs                as if fully           set forth            herein.


                              58.            On March                17,    2020,          the       Octaluna           Entities          rendered            statements           of   account


             to    RM         Acquisition             showing              the     amounts             due       for    mandatory                tax    distributions          for      the   2018


             tax      year.


                              59.           RM        Acquisition                 received             and       reviewed           those        invoices          and     never        refuted


             the      account         stated,        retaining             the     invoices            without           objection.


                                                                                            Entities'
                              60.           Despite           the     Octaluna                                    demand           for     payment,            RM       Acquisition           has


             failed       to make           any      payment               on these             accounts           stated.


                              61.           As      a result,         the        Octaluna             Entities         have      been        damaged            by      RM    Acquisition


             in the       amount            of    $843,077,             plus       interest.




                                                                       FOURTH                    CLAIM                 FOR       RELIEF
                                                                             BREACH                     OF       CONTRACT

                                (By     Plaintiff           PPMG               Based            on    the     Management                     Services           Agreement)


                              62.           Plaintiff            PPMG            repeats          and       re-alleges           each       of the       foregoing           paragraphs             as


             if fully         set forth          herein.


                              63.            The      Management                     Services            Agreement,                as amended                 in 2015,       is a valid,



             legally          enforceable             written          agreement.


                              64.           PPMG            has      substantially                   performed             its   obligations              under      the     Management


             Services            Agreement,                by,    among             other        things,          providing              valuable        management,


             operational              and        consulting            services            to    RM         Acquisition.




                                                                                                             12



                                                                                                     12 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                      INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 16 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




                            65.           RM        Acquisition              is in breach           of     its    obligations                  to PPMG               under      the


             Management                  Services           Agreement,              as amended                in 2015,           because             it has         failed     to pay


             PPMG           management                 fees    in the        amount        of     $700,000,                  legal      fees       and      costs      in the       amount          of



             $371,788,            and     other       reimbursable                 expenses         in the            amount            of    $6,353.


                            66.           RM        Acquisition              is also     in breach               of    the     implied             covenant            of    good       faith


             and     fair    dealing         applicable             to the        Management                  Services           Agreement                  because           it has



             willfully        deprived             PPMG         the       chief     benefits        of     its    bargain-payment                             for     services


            performed              and      costs      incurred           in connection             with         its    management                    and      consulting              services.


                            67.           Defendant's                breaches          were       material              and      had         the   effect       of     destroying             the


             consideration               that     PPMG          was       to receive           pursuant               to the         Management                 Services



             Agreement,              as amended               in 2015.


                            68.           As       a direct       and      proximate            result        of Defendant's                       breaches,            PPMG           has


             suffered        damages              in an amount               to be determined                     at trial,           but     in no      event        less     than



             $1,078,141,             plus       interest.


                                                                      FIFTH            CLAIM             FOR                RELIEF
                                                                            UNJUST              ENRICHMENT

                                                              (By     Plaintiff         PPMG             in      the        Alternative)


                            69.           Plaintiff           PPMG          repeats      and      re-alleges                 each       of the        foregoing              paragraphs             as


             if fully       set forth        herein.


                            70.           RM        Acquisition              has    benefitted           at PPMG's                     expense           by     receiving             valuable



             management,                 operational,               and    consulting           services              from       PPMG.              RM        Acquisition              also


            benefited             from      PPMG's            payments             to third-parties                   for     legal         and    other       services          on    RM

             Acquisition's               behalf.




                                                                                                    13



                                                                                           13 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                           INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 17 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




                          71.              Plaintiff           PPMG           is entitled             to be paid           at least          $1,078,141                  for     the      services          it


            provided          to    RM         Acquisition              and      for      the    payments                PPMG           made         to third            parties          on   RM

             Acquisition's                behalf.


                          72.              It would            be     against       equity            and       good      conscience               to permit              RM           Acquisition


             to retain       the        services         PPMG           provided            to    RM        Acquisition                and/or         paid         for     on     RM

             Acquisition's                behalf,         and       would        result         in Defendant's                  unjust         enrichment.


                                                                        SIXTH             CLAIM                 FOR        RELIEF
                                                                                        ACCOUNT                        STATED

                                                                      (By     Plaintiff           PPMG             in     the       Alternative)


                          73.              Plaintiff           PPMG           repeats           and      re-alleges            each         of the     foregoing                 paragraphs             as


             if fully       set forth          herein.


                          74.              Each        month          from        September                 2019       to March              2020,         PPMG                rendered


             statements            of     account         to     RM      Acquisition                  showing            the    amounts              due     for     management                      fees


             and    other       reimbursable                   expenses.


                          75.              RM        Acquisition                received          and       reviewed                those     invoices             and         never       refuted


             the   account          stated,          retaining          the     invoices           without             objection.


                          76.              Despite          PPMG's               demand            for      payment,            RM          Acquisition              has         failed        to make



             any   payment               on this         account         stated.


                          77.              As       a result,         PPMG         has      been         damaged               by     RM       Acquisition                 in the         amount            of



             $1,078,141,                plus    interest.


                                                                     SEVENTH                    CLAIM              FOR          RELIEF
                                                                            BREACH                    OF     CONTRACT

                                                (By       Plaintiff           PPAS          Based           on     the     Credit            Agreement)


                          78.              Plaintiff           PPAS         repeats         and       re-alleges            each        of the       foregoing                  paragraphs             as


             if fully       set forth          herein.




                                                                                                           14



                                                                                                 14 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                                INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 18 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




                              79.            The       Credit       Agreement               is a valid,            legally            enforceable                  written          agreement.


                              80.            Plaintiff          PPAS        has       substantially               performed                 its     obligations               under            the    Credit



             Agreement,                by,     among            other     things,         providing               services            in its       role      as Agent.


                              81.            RM        Acquisition            breached              its   obligations                 under           the     Credit         Agreement                     by


             failing          to pay      PPAS           fees     in the      amount           of     $75,000.


                              82.            RM        Acquisition            further         breached              the      implied              covenant             of    good          faith         and


             fair      dealing         applicable           to the        Credit         Agreement                 by     willfully               depriving            PPAS              the     chief


             benefits          of   its    bargain         - payment               for     services          performed                 and         costs      incurred              in    connection


             with       its    services           as Agent         thereunder.


                              83.            Defendant's                breaches           were       material             and        had       the       effect      of     destroying                  the


             consideration                that      PPAS          was      to receive          pursuant              to the          Credit           Agreement.


                              84.            As     a direct        and     proximate               result        of Defendant's                       breaches,             PPAS               has


             suffered            damages           in an amount               to be determined                          at trial,         but     in no       event          less        than


             $75,000.


                                                                        EIGHTH              CLAIM                 FOR            RELIEF
                                                                             UNJUST                 ENRICHMENT

                                                                  (By     Plaintiff          PPAS            in    the       Alternative)


                              85.            Plaintiff          PPAS        repeats         and       re-allege             each          of the       foregoing              paragraphs                   as if



             fully      set forth          herein.


                              86.            RM        Acquisition            has        benefitted            at PPAS's                  expense            by      receiving             PPAS's



             agency           services         in connection                with         RM    Acquisition's                      secured             debt         to the     Zohar             Funds.


                              87.            Plaintiff          PPAS        is entitled           to be paid               for      the     services           PPAS           provided                in


             connection             with         the     Credit         Agreement.




                                                                                                          15



                                                                                               15 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                            INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 19 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




                         88.            It would        be        against          equity          and       good     conscience             to permit           RM    Acquisition


             to retain      the    services         PPAS           provided,               and      would        result      in Defendant's                unjust      enrichment.


                                                                          NINTH               CLAIM                 FOR      RELIEF
                                                                                       ACCOUNT                       STATED

                                                                   (By         Plaintiff           PPAS         in    the    Alternative)


                         89.            Plaintiff       PPAS             repeats           and      re-alleges            each      of the     foregoing            paragraphs        as


             if fully    set forth        herein.


                         90.            On September                     25,      2018,       PPAS            sent    RM      Acquisition            an invoice            showing


             the   amount         due     for    PPAS's            agent          fee.


                         91.            RM       Acquisition                received              and    reviewed            that    invoice         and    never       refuted      the


             account      stated,       retaining           the     invoice              without         objection.


                         92.            Despite        PPAS's              demand             for       payment,            RM      Acquisition            has    failed     to make



             any   payment          on this         account          stated.


                         93.            As      a result,      PPAS              has       been     damaged             by    RM       Acquisition           in the        amount      of



             $75,000,       plus     interest.




                                                                                                        16



                                                                                              16 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                                                   INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 20 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




                                                                            DEMAND                 FOR        RELIEF


                             WHEREFORE,                        Plaintiffs      pray        for    relief     against         Defendant              jointly           and       severally


             as follows:


                             1.            Judgment              in favor      of    Plaintiffs            in an amount             to be proven                    at trial,      but      no


             less     than        $1,989,865,            specifically:


                                           a.      Judgment             in favor      of     Octaluna          I in the           amount           of    $144,200,              plus



                                                   interest;


                                           b.      Judgment             in favor      of     Octaluna          II the       amount            of    $480,666,               plus



                                                   interest;


                                           c.      Judgment             in favor      of     Octaluna          III    the    amount            of       $218,877,            plus



                                                   interest;


                                           d.      Judgment             in favor      of     PPMG           in the      amount          of     $1,078,141,                  plus



                                                   interest;


                                           e.      Judgment             in favor      of     PPAS          in the      amount          of     $75,000,              plus     interest;


                                                   and


                             2.            An      award         of    costs   and     expenses             of this     action         together              with      reasonable


             attorneys'
                                   fees;     and


                             3.            An      award         granting      Plaintiffs            such     other         and     further         relief          as the      Court       may


             deem       just       and     proper.




             Dated:          New         York,       New        York

                               July      2, 2020




                                                                                                     17



                                                                                            17 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                     INDEX NO. 652883/2020
NYSCEF DOC. NO. 2Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 21 of 42
                                                                     RECEIVED   NYSCEF: 07/06/2020




                                                 SHER          TREMONTE                       LLP




                                                 By:           /s/    Theresa          Trzaskoma
                                                                Theresa           Trzaskoma
                                                                Kimo          S. Peluso
                                                                Jennifer          X.      Luo
                                                 90 Broad             Street,      23rd         Floor
                                                New        York,            New    York          10004
                                                 Tel:     212.202.2600
                                                 ttrzaskoma@shertremonte.com
                                                 kpeluso@shertremonte.com
                                                jluo@shertremonte.com


                                                Attorneys             for    Plaintiffs           Octaluna       LLC,       Octaluna

                                                II,     LLC,         Octaluna          III,     LLC,     Patriarch         Partners
                                                Management                   Group,           LLC,       and   Patriarch
                                                Partners             Agency        Services,            LLC




                                             18 of 18
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                             INDEX NO. 652883/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 22 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020




                         Exhibit A
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                               INDEX NO. 652883/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 23 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020




       Octa~una LLC                                               INVOICE
       1 Liberty Plaza, 35th FL                                    DATE: February 28, 2020
       New York, NY 10006                                       INVOICE #    Stmt 2/28/2020
       Phone 212-825~0550 Fax 212~825-2038                           FOR: Services Rendered



       Bill To:

       RM Acquisition, LLC
       9855 Woods Drive
       Skokie, IL 60077



                                         DESCRIPTION                           AMOUNT
      Tax Distribution 2016                                                $     199,401.01
      Tax Distribution 2018                                                      144,200.00




                                                                  TOTAL    $     343,601.01


      Make all checks payable to Octaluna LLC
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                               INDEX NO. 652883/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 24 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020



      Oct&una II LLC                                             ~NVO~CE
      1 Liberty Plaza, 35th FL                                     DATE: February 28, 2020
      New York, NY 10006                                        INVOICE #    Stmt 2/28/2020
      Phone 212-825-0550 Fax 212-825-2038                            FOR: Services Rendered



      Bill To:

      RM Acquisition, LLC
      9855 Woods Drive
      Skokie, IL 60077



                                          DESCRIPTION                          AMOUNT
      Tax Distribution 2016                                                $    411,857.56
      Tax Distribution 2018                                                     480,666.00




                                                                  TOTAL    $    892,523.56


      Make all checks payable to Octaluna II LLC
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                INDEX NO. 652883/2020
NYSCEF DOC. NO. 3Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 25 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020




      Octa~una ~N LLC                                            INVOICE
      1 Liberty Plaza, 35th FL                                     DATE:  February 28, 2020
      New York, NY 10006                                        INVOICE #    Stmt 2/28/2020
      Phone 212-825-0550 Fax 212-825-2038                           FOR: Services Rendered



      Bill To:

      RM Acquisition, LLC
      9855 Woods Drive
      Skokie, IL 60077



                                           DESCRIPTION                          AMOUNT
      Tax Distribution 2016                                                 $    302,663.70
      Tax Distribution 2018                                                      218,877.00




                                                                  TOTAL     $    521,540.70


      Make all checks payable to Octaluna III LLC
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                             INDEX NO. 652883/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 26 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020




                         Exhibit B
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                      INDEX NO. 652883/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 27 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020

                               Patriarch Partners Management Group LLC                                          Invoice
                               One Liberty Plaza                                                      Date            Invoice #
                               35th Floor
                                                                                                     9/1/2019         1708-710




             Bill To
          RM Acquisition, LLC
          9855 Woods Drive
          Attn: Accounts Payable
          Skokie, IL 60077




                                                                     P.O. No.        Terms                        Project

                                                                                     Net 30


    Quantity                                           Description                            Rate                  Amount

                   PPMG Management Fees Current Month                                           100,000.00             100,000.00




 Wiring Instructions:
 Patriarch Partners Management Group
 Bank: BB&T
                                                                                Current Total                   USD 100,000.00
 Address: 200 S. College Street, Charlotte, NC 28202
 ABA: 053101121
 Acct No.: 5294558596
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                     INDEX NO. 652883/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 28 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020

                               Patriarch Partners Management Group LLC                                       Invoice
                               One Liberty Plaza                                                     Date          Invoice #
                               35th Floor
                                                                                                 10/1/2019         1708-733




             Bill To
          RM Acquisition, LLC
          9855 Woods Drive
          Attn: Accounts Payable
          Skokie, IL 60077




                                                                     P.O. No.        Terms                     Project

                                                                                     Net 30


    Quantity                                           Description                            Rate               Amount

                   PPMG Management Fees Current Month                                           100,000.00          100,000.00




 Wiring Instructions:
 Patriarch Partners Management Group
 Bank: BB&T
                                                                                Current Total                USD 100,000.00
 Address: 200 S. College Street, Charlotte, NC 28202
 ABA: 053101121
 Acct No.: 5294558596
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                     INDEX NO. 652883/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 29 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020

                               Patriarch Partners Management Group LLC                                       Invoice
                               One Liberty Plaza                                                     Date          Invoice #
                               35th Floor
                                                                                                 11/1/2019         1708-756




             Bill To
          RM Acquisition, LLC
          9855 Woods Drive
          Attn: Accounts Payable
          Skokie, IL 60077




                                                                     P.O. No.        Terms                     Project

                                                                                     Net 30


    Quantity                                           Description                            Rate               Amount

                   PPMG Management Fees Current Month                                           100,000.00          100,000.00




 Wiring Instructions:
 Patriarch Partners Management Group
 Bank: BB&T
                                                                                Current Total                USD 100,000.00
 Address: 200 S. College Street, Charlotte, NC 28202
 ABA: 053101121
 Acct No.: 5294558596
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                     INDEX NO. 652883/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 30 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020

                               Patriarch Partners Management Group LLC                                       Invoice
                               One Liberty Plaza                                                     Date          Invoice #
                               35th Floor
                                                                                                 12/1/2019         1708-778




             Bill To
          RM Acquisition, LLC
          9855 Woods Drive
          Attn: Accounts Payable
          Skokie, IL 60077




                                                                     P.O. No.        Terms                     Project

                                                                                     Net 30


    Quantity                                           Description                            Rate               Amount

                   PPMG Management Fees Current Month                                           100,000.00          100,000.00




 Wiring Instructions:
 Patriarch Partners Management Group
 Bank: BB&T
                                                                                Current Total                USD 100,000.00
 Address: 200 S. College Street, Charlotte, NC 28202
 ABA: 053101121
 Acct No.: 5294558596
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                      INDEX NO. 652883/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 31 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020

                               Patriarch Partners Management Group LLC                                          Invoice
                               One Liberty Plaza                                                      Date            Invoice #
                               35th Floor
                                                                                                     1/1/2020         1708-799




             Bill To
          RM Acquisition, LLC
          9855 Woods Drive
          Attn: Accounts Payable
          Skokie, IL 60077




                                                                     P.O. No.        Terms                        Project

                                                                                     Net 30


    Quantity                                           Description                            Rate                  Amount

                   PPMG Management Fees Current Month                                           100,000.00             100,000.00




 Wiring Instructions:
 Patriarch Partners Management Group
 Bank: BB&T
                                                                                Current Total                   USD 100,000.00
 Address: 200 S. College Street, Charlotte, NC 28202
 ABA: 053101121
 Acct No.: 5294558596
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                      INDEX NO. 652883/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 32 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020

                               Patriarch Partners Management Group LLC                                          Invoice
                               One Liberty Plaza                                                      Date            Invoice #
                               35th Floor
                                                                                                     2/1/2020         1708-820




             Bill To
          RM Acquisition, LLC
          9855 Woods Drive
          Attn: Accounts Payable
          Skokie, IL 60077




                                                                     P.O. No.        Terms                        Project

                                                                                     Net 30


    Quantity                                           Description                            Rate                  Amount

                   PPMG Management Fees Current Month                                           100,000.00             100,000.00




 Wiring Instructions:
 Patriarch Partners Management Group
 Bank: BB&T
                                                                                Current Total                   USD 100,000.00
 Address: 200 S. College Street, Charlotte, NC 28202
 ABA: 053101121
 Acct No.: 5294558596
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                      INDEX NO. 652883/2020
NYSCEF DOC. NO. 4Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 33 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020

                               Patriarch Partners Management Group LLC                                          Invoice
                               One Liberty Plaza                                                      Date            Invoice #
                               35th Floor
                                                                                                     3/1/2020         1708-840




             Bill To
          RM Acquisition, LLC
          9855 Woods Drive
          Attn: Accounts Payable
          Skokie, IL 60077




                                                                     P.O. No.        Terms                        Project

                                                                                     Net 30


    Quantity                                           Description                            Rate                  Amount

                   PPMG Management Fees Current Month                                           100,000.00             100,000.00




 Wiring Instructions:
 Patriarch Partners Management Group
 Bank: BB&T
                                                                                Current Total                   USD 100,000.00
 Address: 200 S. College Street, Charlotte, NC 28202
 ABA: 053101121
 Acct No.: 5294558596
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                             INDEX NO. 652883/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 34 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020




                         Exhibit C
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                           INDEX NO. 652883/2020
NYSCEF DOC. NO. 5Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 35 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020




       Patriarch Partners Management Group LLC                              ~   NVO~CE
       1 Liberty Plaza, 35th FL                                               DATE:   February 28, 2020
       New York, NY 10006                                                  INVOICE #     Stmt 2/28/2020
       Phone 212-825-0550 Fax 212-825-2038                                      FOR: Seivices Rendered



      Bill To:

      RM Acquisition, LLC
      9855 Woods Drive
      Skokie, IL 60077



                                        DESCRIPTION                                        AMOUNT
       PPMG Mgmt Fees                                                                  $     700,000.00
      Other Reimburseable Expenses                                                             6,353.00
      Legal Fees and Costs                                                                   371,788.00




                                                                            TOTAL      $   1,078,141.00


      Make all checks payable to Patriarch Partners Management Group LLC
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                             INDEX NO. 652883/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 36 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020




                         Exhibit D
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                          INDEX NO. 652883/2020
NYSCEF DOC. NO. 6Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 37 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020

                    Patriarch Partners Agency Services                                              Invoice
                    One Liberty Plaza, 35th Floor                                         Date          Invoice #
                    New York, NY 10006
                                                                                        9/25/2018         1434




          Bill To
        RM Acquisition, LLC
        9855 Woods Drive
        Attn: Accounts Payable
        Skokie, IL 60077




                                                            P.O. No.      Terms                     Project

                                                                       Due on receipt


   Quantity                                   Description                         Rate                Amount

                Annual Agency Fees                                                      75,000.00         75,000.00




                                                                             Total                       $75,000.00
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                            INDEX NO. 652883/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 38 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020
                                                                                                                                                                                 UCS-840
                                        REQUEST FOR JUDICIAL INTERVENTION                                                                                                   (rev. 07/29/2019)

                                                       New York Supreme COURT, COUNTY OF New York

                                   Index No:                                                       Date Index Issued:                                                    For Court Use Only:

 CAPTION             Enter the complete case caption. Do not use et al or et ano. If more space is needed, attach a caption rider sheet.                                    IAS Entry Date

  Octaluna LLC, Octaluna II, LLC, Octaluna III, LLC, Patriarch Partners Management Group, LLC, Patriarch Partners
  Agency Services, LLC
                                                                                                                                                                           Judge Assigned

                                                                                                                                            Plaintiff(s)/Petitioner(s)
 -against-

  RM Acquisition, LLC
                                                                                                                                                                            RJI Filed Date



                                                                                                                                        Defendant(s)/Respondent(s)
 NATURE OF ACTION OR PROCEEDING:                              Check only one box and specify where indicated.
 COMMERCIAL                                                                                       MATRIMONIAL

  ☐    Business Entity (includes corporations, partnerships, LLCs, LLPs, etc.)                      ☐      Contested
                                                                                                           NOTE: If there are children under the age of 18, complete and attach the
  ☒    Contract                                                                                            MATRIMONIAL RJI Addendum (UCS-840M).
  ☐    Insurance (where insurance company is a party, except arbitration)
                                                                                                           For Uncontested Matrimonial actions, use the Uncontested Divorce RJI (UD-13).
  ☐    UCC (includes sales and negotiable instruments)

  ☐    Other Commercial (specify):
                                                                                                  TORTS
 NOTE: For Commercial Division assignment requests pursuant to 22 NYCRR 202.70(d),
 complete and attach the COMMERCIAL DIVISION RJI ADDENDUM (UCS-840C).                               ☐   Asbestos

 REAL PROPERTY:              Specify how many properties the application includes:
                                                                                                    ☐   Child Victims Act

                                                                                                    ☐   Environmental (specify):

  ☐    Condemnation                                                                                 ☐   Medical, Dental, or Podiatric Malpractice

  ☐    Mortgage Foreclosure (specify):    ☐    Residential           ☐    Commercial                ☐   Motor Vehicle
       Property Address:                                                                            ☐   Products Liability (specify):

       NOTE: For Mortgage Foreclosure actions involving a one to four-family, owner-                ☐   Other Negligence (specify):
       occupied residential property or owner-occupied condominium, complete and                    ☐   Other Professional Malpractice (specify):
       attach the FORECLOSURE RJI ADDENDUM (UCS-840F).
                                                                                                    ☐   Other Tort (specify):

  ☐    Tax Certiorari - Section:                  Block:                  Lot:
                                                                                                  SPECIAL PROCEEDINGS
  ☐    Tax Foreclosure

  ☐    Other Real Property (specify):                                                               ☐   CPLR Article 75 (Arbitration)     [see NOTE in COMMERCIAL section]

 OTHER MATTERS
                                                                                                    ☐   CPLR Article 78 (Body or Officer)

                                                                                                    ☐   Election Law
  ☐    Certificate of Incorporation/Dissolution   [see NOTE in COMMERCIAL section]
                                                                                                    ☐   Extreme Risk Protection Order
  ☐    Emergency Medical Treatment
                                                                                                    ☐   MHL Article 9.60 (Kendra's Law)
  ☐    Habeas Corpus
                                                                                                    ☐   MHL Article 10 (Sex Offender Confinement-Initial)
  ☐    Local Court Appeal
                                                                                                    ☐   MHL Article 10 (Sex Offender Confinement-Review)
  ☐    Mechanic's Lien
                                                                                                    ☐   MHL Article 81 (Guardianship)
  ☐    Name Change
                                                                                                    ☐   Other Mental Hygiene (specify):
  ☐    Pistol Permit Revocation Hearing
                                                                                                    ☐   Other Special Proceeding (specify):
  ☐    Sale or Finance of Religious/Not-for-Profit Property

  ☐    Other (specify):

 STATUS OF ACTION OR PROCEEDING:                              Answer YES or NO for every question and enter additional information where indicated.
                                                                                          YES     NO
      Has a summons and complaint or summons with notice been filed?                       ☐      ☒             If yes, date filed:

      Has a summons and complaint or summons with notice been served?                      ☐      ☒             If yes, date served:

      Is this action/proceeding being filed post-judgment?                                 ☐      ☒             If yes, judgment date:

 NATURE OF JUDICIAL INTERVENTION:                             Check one box only and enter additional information where indicated.
 ☐    Infant's Compromise

 ☐    Extreme Risk Protection Order Application

 ☐    Note of Issue/Certificate of Readiness
                                                                 Date Issue Joined:
 ☐    Notice of Medical, Dental, or Podiatric Malpractice
                                                                 Relief Requested:                                                                         Return Date:
 ☐    Notice of Motion
                                                                 Relief Requested:                                                                         Return Date:
 ☐    Notice of Petition
                                                                 Relief Requested:                                                                         Return Date:
 ☐    Order to Show Cause
                                                                 Relief Requested:
 ☐    Other Ex Parte Application

 ☐    Poor Person Application

 ☐    Request for Preliminary Conference

 ☐    Residential Mortgage Foreclosure Settlement Conference

 ☐    Writ of Habeas Corpus

 ☒    Other (specify):     Appointment of Justice; assignment to Commercial Division




                                                                                            1 of 2
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                                   INDEX NO. 652883/2020
NYSCEF DOC. NO. 7Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 39 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020

 RELATED CASES:                  List any related actions. For Matrimonial cases, list any related criminal or Family Court cases. If none, leave blank. If additional space
                                 is required, complete and attach the RJI Addendum (UCS-840A).
 Case Title                            Index/Case Number                Court                              Judge (if assigned)                 Relationship to instant case
 Octaluna III, LLC v. Libertas         652656/2020                     NYSC Commercial Division            Justice Sherwood                    Overlapping parties and issues.
 Copper, LLC

 Octaluna, LLC v. RM Acquisition,      652625/2020                     NYSC Commercial Division            None                                Overlapping parties and issues.
 LLC




 PARTIES:                        For parties without an attorney, check the "Un-Rep" box and enter the party's address, phone number and email in the space
                                 provided. If additional space is required, complete and attach the RJI Addendum (UCS-840A).
            Parties                                        Attorneys and/or Unrepresented Litigants                                      Issue Joined            Insurance
  Un-
  Rep       List parties in same order as listed in the    For represented parties, provide attorney's name, firm name, address, phone   For each defendant,     For each defendant,
            caption and indicate roles (e.g., plaintiff,   and email. For unrepresented parties, provide party's address, phone and      indicate if issue has   indicate insurance
            defendant; 3rd party plaintiff, etc.)          email.                                                                        been joined.            carrier, if applicable.

            Name: Octaluna LLC                             THERESA TRZASKOMA, SHER TREMONTE LLP, 90 Broad St
   ☐                                                       FL 23 , New York, NY 10004,                                                   ☐ YES ☒ NO
            Role(s): Plaintiff/Petitioner                  ttrzaskoma@shertremonte.com

            Name: Octaluna II, LLC                         THERESA TRZASKOMA, SHER TREMONTE LLP, 90 Broad St
   ☐                                                       FL 23 , New York, NY 10004,                                                   ☐ YES ☒ NO
            Role(s): Plaintiff/Petitioner                  ttrzaskoma@shertremonte.com

            Name: Octaluna III, LLC                        THERESA TRZASKOMA, SHER TREMONTE LLP, 90 Broad St
   ☐                                                       FL 23 , New York, NY 10004,                                                   ☐ YES ☒ NO
            Role(s): Plaintiff/Petitioner                  ttrzaskoma@shertremonte.com

            Name: Patriarch Partners                       THERESA TRZASKOMA, SHER TREMONTE LLP, 90 Broad St
   ☐        Management Group, LLC                          FL 23 , New York, NY 10004,                                                   ☐ YES ☒ NO
            Role(s): Plaintiff/Petitioner                  ttrzaskoma@shertremonte.com

            Name: Patriarch Partners Agency                THERESA TRZASKOMA, SHER TREMONTE LLP, 90 Broad St
   ☐        Services, LLC                                  FL 23 , New York, NY 10004,                                                   ☐ YES ☒ NO
            Role(s): Plaintiff/Petitioner                  ttrzaskoma@shertremonte.com

            Name: RM Acquisition, LLC                      9855 Woods Drive, Skokie, IL 60077
   ☒                                                                                                                                     ☐ YES ☒ NO
            Role(s): Defendant/Respondent

            Name:
   ☐                                                                                                                                     ☐ YES ☐ NO
            Role(s):

            Name:
   ☐                                                                                                                                     ☐ YES ☐ NO
            Role(s):

            Name:
   ☐                                                                                                                                     ☐ YES ☐ NO
            Role(s):

            Name:
   ☐                                                                                                                                     ☐ YES ☐ NO
            Role(s):


    I AFFIRM UNDER THE PENALTY OF PERJURY THAT, UPON INFORMATION AND BELIEF, THERE ARE NO OTHER RELATED ACTIONS OR
      PROCEEDINGS, EXCEPT AS NOTED ABOVE, NOR HAS A REQUEST FOR JUDICIAL INTERVENTION BEEN PREVIOUSLY FILED IN THIS
                                                 ACTION OR PROCEEDING.

  Dated:        07/02/2020                                                                                         THERESA MARIE TRZASKOMA
                                                                                                                                  Signature

                                           2978864                                                                 THERESA MARIE TRZASKOMA
                             Attorney Registration Number                                                                        Print Name
                                                                            This form was generated by NYSCEF




                                                                                      2 of 2
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                                                     INDEX NO. 652883/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 40 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020
   SUPREME COURT OF THE STATE OF NEW YORK                                                                                                        UCS-840C
                                                                                                                                                  3/2011
   COUNTY OF New York
                                                                                       x       Index No:

   Octaluna LLC, Octaluna II, LLC, Octaluna III, LLC, Patriarch Partners                       RJI No. (if any):
   Management Group, LLC, Patriarch Partners Agency Se...
                                                          Plaintiff(s)/Petitioner(s)
   -against-
                                                                                               COMMERCIAL DIVISION
   RM Acquisition, LLC
                                                                                               Request for Judicial Intervention Addendum
                                                          Defendant(s)/Respondent(s)
                                                                                       x
   COMPLETE WHERE APPLICABLE [add additional pages if needed]:

   Plaintiff/Petitioner's cause(s) of action [check all that apply]:

   ☒   Breach of contract or fiduciary duty, fraud, misrepresentation, business tort (e.g. unfair competition), or statutory and/or common
       law violation where the breach or violation is alleged to arise out of business dealings (e.g. sales of assets or securities; corporate
       restructuring; partnership, shareholder, joint venture, and other business agreements; trade secrets; restrictive covenants; and
       employment agreements not including claims that principally involve alleged discriminatory practices)


   ☐   Transactions governed by the Uniform Commercial Code (exclusive of those concerning individual cooperative or condominium
       units)

   ☐   Transactions involving commercial real property, including Yellowstone injunctions and excluding actions for the payment of rent
       only

   ☐   Shareholder derivative actions — without consideration of the monetary threshold

   ☐   Commercial class actions — without consideration of the monetary threshold

   ☐   Business transactions involving or arising out of dealings with commercial banks and other financial institutions

   ☐   Internal affairs of business organizations

   ☐   Malpractice by accountants or actuaries, and legal malpractice arising out of representation in commercial matters

   ☐   Environmental insurance coverage

   ☐   Commercial insurance coverage (e.g. directors and officers, errors and omissions, and business interruption coverage)

   ☐   Dissolution of corporations, partnerships, limited liability companies, limited liability partnerships and joint ventures — without
       consideration of the monetary threshold

   ☐   Applications to stay or compel arbitration and affirm or disaffirm arbitration awards and related injunctive relief pursuant to CPLR
       Article 75 involving any of the foregoing enumerated commercial issues — without consideration of the monetary threshold


   Plaintiff/Petitioner’s claim for compensatory damages [exclusive of punitive damages, interest, costs and counsel fees claimed]:
       1989865.00

   Plaintiff/Petitioner’s claim for equitable or declaratory relief [brief description]:




   Defendant/Respondent’s counterclaim(s) [brief description, including claim for monetary relief]:




   I REQUEST THAT THIS CASE BE ASSIGNED TO THE COMMERCIAL DIVISION. I CERTIFY THAT THE CASE MEETS THE
   JURISDICTIONAL REQUIREMENTS OF THE COMMERCIAL DIVISION SET FORTH IN 22 NYCRR § 202.70(a), (b) and (c).


   Dated:       07/02/2020                                                                                    THERESA MARIE TRZASKOMA
                                                                                                                        SIGNATURE


                                                                                                              THERESA MARIE TRZASKOMA
   This form was generated by NYSCEF                                                                             PRINT OR TYPE NAME


                                                                                1 of 2
FILED: NEW YORK COUNTY CLERK 07/02/2020 07:59 PM                                                             INDEX NO. 652883/2020
NYSCEF DOC. NO. 8Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 41 of 42
                                                                     RECEIVED   NYSCEF: 07/02/2020
   Caption Rider Sheet
   Octaluna LLC, Octaluna II, LLC, Octaluna III, LLC, Patriarch Partners Management Group, LLC, Patriarch Partners Agency Services,
   LLC




                                                                                                                    Plaintiff(s)/Petitioner(s)
   VS.




                                                                                                                Defendant(s)/Respondent(s)




                                                                2 of 2
FILED: NEW YORK COUNTY CLERK 07/15/2020 06:55 PM                                                                                                                        INDEX NO. 652883/2020
NYSCEF DOC. NO. 9Case 1:20-cv-05540-ALC Document 1-1 Filed 07/17/20 Page 42 of 42
                                                                     RECEIVED   NYSCEF: 07/15/2020
                                                                                          DEMOVSKY                    LAWYER            SERVICE
                                                                                           emkr habanw:deDocucr.cntRehval andPrMessServKEf-om.nr ,




                     SUPREME             COURT          OF THE          STATE         OF NEW YORK
                     COUNTY            OF NEW YORK
                     -----------------------------------------------------------------X
                     OCTALUNA  LLC, OCTALUNA      II LLC,
                     OCTALUNA  III LLC, PATRIARCH     PARTNERS
                     MANAGEMENT     GROUP,   LLC, and
                     PATRIARCH               PARTNERS               AGENCY             SERVICES,
                     LLC,


                                                Plaintiffs,                                                                                    Index   No.


                                -against-                                                                                                      AFFIDAVIT          OF SERVICE


                     RM ACQUISITION,                     LLC,


                                               Defendant.
                     -----------_____------..--------------------X
                     STATE         OF ILLINOIS                 )
                                          S.S.:
                     COUNTY            OF COOK            )



                                               MICHAEL                NOBLE,              being     duly     sworn,      deposes     and says that       he is over        the age of eighteen


                     years, is an agent of the attorney                     service,       D.L.S.,     INC.,     and is not a party          to this action.

                                                                     7*
                                                That     on the            day of July,           2020,      at approximately          1:21pm,      deponent      served      a true copy    of the


                     SUMMONS;                 COMPLAINT;                    REQUEST                 FOR        JUDICLAL            INTERVENTION;                 RJI    ADDENDUM;              and

                                                                                                                                                                                       13*
                     NOTICE           OF      ELECTRONIC                    FILING           upon     RM       ACQUISITION,              LLC      at 8770      Bryn    Mawr     Ave.         Floor,


                     Chicago,        IL 60631,         by personally           delivering         and leaving         the same with          BONNIE       KLEINMARK,              who informed


                     deponent        that she is a HR Coordinator                      and is authorized          to receive       service    at that address.


                                                BONNIE             KLE1NMARK                  is a white       female,       approximately       60 years of age, stands          approximately


                     5 feet 4 inches          tall, and weighs            approximately              140 pounds       with     gray hair.




                     MICHAEL              NOBLE



.LS., Inc·           Sw     rn to before         me this
                                                                                                            OFFICIAL SEAL
D1Broadway                        day of July,         2020

uite 510                                                                                                     N BACHKOVA
                                                                                             N                                August 28 2
 ew o k      Y W13
                                                                                                           in s on Expre


w.disnational.com    NOTARY            PUBLIC


                                                                                                     1 of 1
